Earl Warren: Number 187, California, Petitioner, versus Federal Power Commission, et al. Mr. Bennett.
William M. Bennett: Mr. Chief Justice Warren and members of the Court. This is a case which has grave issues in it. It's a case which is of some length and it's a case in which the gravity of the errors can be understood only by a comprehensive and complete understanding of the facts. The facts are of great significance because they demonstrate the gravity of the three errors which I maintain exist in this record. I maintain that the Power Commission in this case erroneously, unlawfully and excessive jurisdiction decided an antitrust question not given to them to decide. I maintain that the Federal Power Commission absent evidence or upon inadequate evidence adopted an erroneous standard of public convenience and necessity in this case, and I maintain that California and other interveners in this case were denied a fair hearing and due process because of things done improperly or because of things omitted to be done and because of things done outside of the record in this case. And so at the beginning, I should like to point out to the Court that we're concerned here with three principal characters in this drama of corporate intrigue. We're concerned with the El Paso Natural Gas Company which at that time of this case was the sole out-of-state supplier of natural gas in the State of California. It is a company with a capitalization of about $1,300,000,000. It has a utility plant in service of approximately $800,000,000. It delivers two billion cubic feet of gas per day to the State of California on an average basis. It collects approximately $300,000,000 on an annual basis from the State of California and it did this at the time of this case without competition from any other pipeline. It operates a pipeline system extending 6700 miles in length. It extends from Mexico to Canada. It extends from Oklahoma to California and it traverses the Rocky Mountain States. This growth and this size which is relevant to this case, was caused by -- and I don't say this with any degree of criticism was caused by the growth of the State of California. California with its 16 million people and its five million gas consumers is the number one gas consuming state in the United States of America. And California as a State is unique with reference to natural gas. This is not a luxury item. This is not an automobile you may buy or choose. This is natural gas which you must have whether you are a householder whether you are an industrialist. It is essential to daily life in California presently and even more essential when we look into the future. California does not have coal. This heightens the dependence upon natural gas. The homes of California are not so constructed that the householders of California may revert to fuel oil. The industry of California even such industry as is adopted to converting the fuel oil on given days, peak days as we call them, generally speaking may not reject natural gas and utilize fuel oil because of small ordinances or small gloss. For example in the County of Los Angeles, from May until November, the burning of fuel oil is prohibited. This heightens the necessity and the need of my state for natural gas. 80% of the natural gas sold by the El Paso Natural Gas is purchased by the gas distributing utilities in California and they're in turn distributed and pass on the rates and charges to the ultimate consumers.
Potter Stewart: El Paso is a pipeline company only?
William M. Bennett: The El Paso Natural Gas Company Your Honor is a regulated natural gas company. It operates an interstate natural gas pipeline.
Potter Stewart: What else does it do, if anything?
William M. Bennett: It does many other things. It has 22 subsidiary corporations. It explores and develops for oil and gas. It has a --
Potter Stewart: It's a gas producer also?
William M. Bennett: It's also a gas producer on its own right.
Potter Stewart: And a pipeline?
William M. Bennett: And a pipeline.
Potter Stewart: And then it sells to local utilities in California.
William M. Bennett: It sells to the Pacific Gas and Electric Company in the north, the largest utility in the United States; it sells to the Pacific Lighting companies in Southern California, the largest single gas distributing utilities in the Untied States. It has two customers in the State of California both gas distributing utilities.
Potter Stewart: And that's all -- only those two consumers. It doesn't sell directly to any large industrial users or?
William M. Bennett: It sells directly to large industrial users in the States of Arizona and I believe New Mexico. It makes no direct sales in the State of California. It comes to the California border and its transmission stops at that point. It is picked up by our gas distributing utilities. I point out the size of El Paso, I point out the situation with reference to California because they will become exceedingly relevant as I get into the argument which I am about to make here and after. Now, the third corporation in this case is the Pacific Northwest Pipeline Corporation. This is a corporation formed in 1949 for the purpose of acquiring or obtaining a certificate from the Federal Power Commission authorizing it to transmit natural gas through an interstate pipeline, and it made a showing in support of that application that it filed to get this certificate. The showing was believed by the Commission and on June 30th, 1954, the Federal Power Commission in a decision and order found that the Pacific project would be economically feasible, that it was in the public interest. And the Pacific Northwest Pipeline was planned, conceived, engineered, designed and constructed to serve the States of Washington, Oregon, Idaho, Wyoming, Utah from a point on the western border between Canada and the Untied States extending down through Washington, Oregon, they're entering over down on through the Rocky Mountains and terminating in the San Juan Basin in the State New of Mexico. This was the area and the root. It was designed and authorized to serve.
Earl Warren: Mr. William, may I interrupt you to ask you what other corporation you have been talking about the Utah? This is the third company. El Paso was the only one that's stuck in my mind, what is the second one?
William M. Bennett: I misspoke myself, Your Honor. I referred to three characters in this drama and one of those actors is the State of California not a corporate actor, however.
Earl Warren: Right.
William M. Bennett: But these are the three principles to this point in the case. Now, Pacific, as I said, received the authority from the Commission to operate this pipeline to build it. And this was done upon the showing and the belief that the Commission had that this would be a good pipeline economically feasible and it was on that basis that it was authorized to construct and operate. And in April of 1955, the year after it acquired the certificate, its financing was completed. Apparently, the investors had some confidence in the project as it was proposed to be operated. Commencing in 1955, the El Paso Natural Gas Company commenced to make overtures toward the founders, the incorporators and the manage -- management of Pacific seeking to acquire it upon some basis or other. The map discloses and the record in this case discloses that at this time when Pacific in 1954 received its certificate, there were no other pipelines serving gas to the State of California. But while Pacific was authorized to serve in the States of the Pacific Northwest, the very fact of it serving in those States and the very fact that it was to extend its line to Portland, Oregon put it in a position to furnish gas to the State of California if it could make arrangements with California gas distributing utilities. So that at this point, the factor of competition was created and it was at this point that the El Paso people begin efforts to acquire the Pacific Northwest Pipeline Company. So far specific is concerned, there was never any question in -- in its mind that it could be competitive to El Paso and that it could furnish gas to the California markets. Mr. Fish, the founder of Pacific testified in this record that they considered the California market as being available to them. Mr. Fish, the founder of the Pacific Company came to California in May of 1956. He talked to the President of the Southern California Edison Company. He asked him whether or not they could get together on a gas purchase contract. So serious with these negotiations that they entered into a letter agreement providing for the delivery of 300 million cubic feet to the Edison Company from the gas reserves of Canada which Pacific Northwest had. This agreement was not consummated, however. Now, the reasons were not particularly nor clearly known but the reasons are suggested. The President of El Paso learning of the fact that negotiations were going on between Pacific and Mr. Quentin and Mr. Fish, Pacific and the Southern California Edison Company came to California, discussed these negotiations with -- with Mr. Quentin, told them he would oppose such a project and said such a project would not be in the public interest. This is in the record which is before this Court. Now, I can't say that this is why the Edison Company of California, a large electric distributing utility, did not consummate these arrangements. We can never know that and we could not find it out before the Commission but it certainly is an inference one can draw. Now, the record before the Commission on that regard shows that when I crossed examined Mr. Kayser of El Paso as to his interest in this arrangement between the Edison Company and the Pacific Company, that he said in answer to a question, “I said it was not in the public interest for him,” meaning Mr. Quentin “to buy his gas on a direct purchase outside and bring it in to the detriment of the business of the Southern California gas companies.” And I asked him, “When you referred to the public interest at that time, did you also have in mind El Paso's interest or was it entirely just public interest?” Answer, “I had in mind both.” And then dropping down, “You also told him, you would oppose Pacific Northwest, didn't you?” Answer, “I cannot say that I said that.” “Well, would you mind thinking very hard about that and recalling whether you said it or did not.” Answer,” Well, I don't remember saying it.” “Well, is it possible?” Answer, “Oh I could have said it sure.” And this I might observed was the question put to him by an attorney from California and not the attorney from the Antitrust Division in an almost casual, unprepared pleasant bit of cross-examination but with none of the resources that the Antitrust Division might have had upon this point at that particular time. So that in any event, there was competition, real potential, actual between Pacific in the north and El Paso in the south, and as a matter of fact, the Commission in its decision so found although it said it wasn't that kind of competition which could outweigh considerations coming from the Clayton Act. There is also evidence of other competition in the record. For example, in the Ana field which is a gas field in the Southwest part of the United States, the record shows that when the Transwestern Company, another pipeline which does now come to California as does PJT now come to California. I want to make that clear that in that case when the Transwestern people were trying to get gas to build up their reserves in order to make a showing to justify the getting of a certificate from the Federal Power Commission, that El Paso competed for that gas. The Transwestern people bid 14 cents then the bid went to 17 cents then the reserves, the gas went to El Paso at 20 cents. And here, you have the interesting phenomena of a bid for gas of pushing up for the price, all of it serving to increase the rates and charges, the cost of purchased gas of the El Paso Company which got the gas ultimately and all of it of course going to further increase the heights -- the heights to which the cost of produce gas has risen and all of which of course ultimately will be paid -- paid for by the consumers as operating expenses and under the law properly so even though this might have been prevented.
John M. Harlan II: Is this -- (Inaudible)
William M. Bennett: This decision to merge Your Honor does it foreclose them? I say realistically, yes for reasons which I shall develop here and after. The answer to that question Your Honor despite the Natural Gas Act and coming from the realities of life, from the realities of Federal Regulation is yes, they are foreclosed.
John M. Harlan II: As a practical matter?
William M. Bennett: As a practical matter, yes. One other instance of competition I should like to recite. The Westcoast Transmission Company operates a pipeline in the western part of Canada and it endeavored to deliver Canadian gas through the Pacific System into the Northwestern States. As the record shows, El Paso injected itself into this contract arrangement between Westcoast and Pacific became a party to a three-party contract and obtained the piece of that gas as we say and when Mr. Fish, the Chairman of Pacific described this arrangement to his stockholders, he described it as meaning, “That El Paso's California market will be protected against the future competition.” The efforts which I've referred to previously of El Paso to acquire Pacific continued and all the time the efforts were continuing and negotiations were going on, Pacific was going head -- ahead with its building program. It completed construction sometime in 1956 but in 1965 in latter part of the year, Mr. Fish of Pacific and Mr. Kayser of El Paso agreed to a stock exchange and a stock acquisition of Pacific by El Paso. And here is where the case has its interesting aspects. This wasn't done without resort to legal advice. Apparently, there was some doubt as to the legality of that which was about to be done and so eminent counsel Sullivan & Cromwell were asked about the legality of this transaction. And this opinion and the paraphrasing of it is in the record in this case in the exhibits which are before the Court. But El Paso and Pacific were advised, put on notice, you might say, by Sullivan & Cromwell that statutory -- statutory immunity from Section 7 of the Clayton Act is not available. The matter was not entirely free from doubt but nonetheless, the transaction would appear to be alright so far the present law is being construed. And it also went on to state that the purpose of the transaction would be as you have represented to us in asking for our opinion. So here was notice that this thing was not entirely free from doubt. You can waive the doubt in your own minds as to whether it was great or small but at least it was noticed. When the offer was made to the stockholders to -- to exchange, they were advised and the SEC prospectus of November 1956 shows that they were advised that if they exchange offer is successfully consummated, it expected that Pacific will continue to be operated as a separate corporation and the management of the company has no present intent of merging Pacific into the company or of having the company acquire Pacific's assets. It is interesting to note that on January 8, 1957, 80% of the stock of El Paso had been -- of Pacific had been acquired by El Paso so that in reality, El Paso was now in control of Pacific. This was before the end of January 1957. In that same month, in that same year, January 1957, Pacific became operational and it became operational with El Paso having 80% of its stock. Several months later, it had -- it had acquired 99.8% of its stock. It became operational with El Paso owning 80% of its stock with the El Paso Company taking the President of El Paso and making him the Chairman of the Pacific Board with ten of the directors of El Paso becoming ten of the directors of Pacific. In short, Pacific as of January 1957 was not an independent corporation. Its policies, its decisions, its actions were those of El Paso. Those are the realities of life. The officers of Pacific who recommended to their stockholders that this stock exchange offer was good and indeed it was from their standpoint depute for money considerations were not entirely free from selfish reasons, understandable, but nonetheless perhaps inconsistent with the true public interest, the true public convenience and necessity of the rate payers of the Pacific Northwest. The California brief in this case on page 15 sets out the directors and officers of Pacific and the common stock each owned. And without mentioning each director and the holdings of each look to the fact that Mr. Fish, the Director and Chairman of the Board of Pacific had 118,892 shares of the common stock of Pacific. And understandably, the handsome offer made was such that the average or perhaps any individual having this kind of holdings in the face of that kind of offer and one of them with the stock option applicable to 30,000 shares could hardly turn down an offer such as this, no matter what other considerations might have entered his or their minds. The Department of Justice, the Federal Government enters the case at this point because of what has gone before. They had a curiosity about the stock exchange here and they made inquiry of the El Paso people. They had meetings with them and they ultimately advised them in July of 1957, that a complaint was going to be filed charging that this stock acquisition violated Section 7 of the Clayton Act. On July the 16th, after the El Paso people had been notified of this complaint about to be filed, the Board of Directors of El Paso met and authorized the filing of applications to the Federal Power Commission. On July 22nd, a complaint was filed in Utah charging violations of Section 7 of the Clayton Act. On July 22nd this was and on August 7th, applications were filed with the Federal Power Commission asking that the very business venture, the very stock acquisition which was attacked in Utah be declared whole by a federal agency here in Washington D.C. Now, it is true that they sought before the Commission, the authority to transfer the assets or the certificates. They never pretended to be seeking authority as to the stock acquisition.
John M. Harlan II: (Inaudible)
William M. Bennett: That is correct, Your Honor.
John M. Harlan II: (Inaudible) application but there wasn't any suppressive (Inaudible)
William M. Bennett: Oh yes, I do Your Honor.
John M. Harlan II: As far as (Inaudible) of the acquisition.
William M. Bennett: Yes I do, I do. I maintain that this was nothing more than a device to utilize a federal agency to defeat the action of the Court in Salt Lake City, Utah and the record in this case doesn't leave too much room for doubt on that score. The Commission -- the Commission in this case found -- the Commission found that the decision to file with the Federal Power Commission was considerably stimulated by the fact that the Attorney General of the United States was prepared to file an antitrust suit against us. This is in the decision of the Commission. The application with the Power Commission was filed on August 7th, 1957 and then a motion was filed the court Judge Ritter in Utah seeking to dismiss upon the ground of primary jurisdiction, It was denied. This Court denied certiorari from Judge Ritter's ruling in that case. The matter was sat down for hearing before the Federal Power Commission. I filed a motion on behalf of California asking the Power Commission to stay itself because of the confusion and difficulty which would arise and the trampling of the public interest which would occur, and that motion was denied. Following which hearings were held and the decision of the Commission ultimately was issued. Now, the examiner found that the Commission had the authority to authorize the transfer of one corporation certificates to the other even in the presence of things found to violate the Clayton Act. He assumed a statutory authority which didn't exist. He refused to examine economic impact or the effect of this merger upon rates and charges. He refused to let cross-examination occur as to that, and the Commission adopted this. The Commission was asked and changed its mind in a petition for rehearing filed in which the specific errors were pointed out to it. And it refused and the Commission on December 10th, 1959 set the matter down for argument and on December 23rd, 1959, it issued its decision. I sent a telegram to the Commission asking it to stay its order so that I could take a -- an effective appeal. It was denied. I filed a petition for rehearing in which I asked for a stay of the decision so that I could take an affective appeal, and that was denied. It was pointed out to the Commission in this case from the beginning of it until the last time the Commission had jurisdiction of it that what it was doing was harmful in terms of future consequences to the public interest because of what might happen in the State of Utah when the Clayton Act came on for trial if we are successful here. Now, those are the facts of the case, Your Honor. And I should now like to address myself to what I contend to be the error of the Commission and of the court below in the manner in which each disposed of the question relating to Section 7 of the Clayton Act. To begin with, I don't think there's any quarrel with the proposition that the Commission must consider the antitrust laws. The City of Pittsburgh case is rather clear on that. When it passes upon public convenience and necessity, one of the factors in that consideration or judgement is the monopoly question, and there was a monopoly question in this case. The Commission in denying the motion, I had filed to stay its proceedings until the Utah case terminated, at that point committed error. It denied unto itself, all of the proofs, all of the evidence and whatever judgement might have come out of Utah by electing to proceed despite the fact that there was an allegation filed by the Chief Law Officer of the United States saying that this was an unlawful stock acquisition. The Commission went ahead. And so we would ask ourselves, “Does the directive of the City of Pittsburgh case mean that when the agency considers or has to consider monopoly questions and antitrust questions, it can look to them read them and excuse itself from a duty to -- duty do anything more by saying we've considered them or does it have more meaning than that?” First of all, the Power Commission has no jurisdiction over authority or at least it thought it didn't at the time this case proceeded before it. Applicants didn't proceed in that premise nor did I, nor that did the Commission, the examiner nor anybody connect to the case of that point. So there was no examination, no looking into all of the arrangements, facts and details concerning the acquisition of stock. The Commission merely looked to the acquisition of so-called assets or acquisition of certificates, and it might be said here that California then nor the public got no hearing upon the lawfulness of the acquisition of the stock. And we could now take ourselves to the next step in this case where Judge Prettyman passed upon this. And he said that the stock acquisition in this case because it was so enormous, 99% of the stock is really tantamount an asset acquisition and the asset acquisition and the stock acquisition are on the same and it seems to be implying that the approval of the asset acquisition cures any deficiencies and the stock acquisition. Well, let us assume he is correct and that where the merger of the stock acquisition as of sufficient size that that does give the agency authority through asset approval to approve impliedly or inherently the stock acquisition. We then got no hearing upon it. We got no hearing upon it all. And interestingly enough, the Federal Power Commission just recently as I referred to our reply brief had set down an order to show cost, asking the Humble Oil Company and the Alden Corporation to show them why they should exchange stock one to the other, in view of the language in the California case and in Judge Prettyman's decision, so they are having a hearing in that case. And it seems to come down to this. If the Commission was right when it did not inquire into the stock acquisition then we got no hearing and properly so but the record was deficient as to whatever that might have disclosed in terms of its duty to comply with the doctrine of the Pittsburgh case. If Judge Prettyman is right and the stock acquisition and the asset acquisition are one on the same, we did not get our hearing. So in either event, there is error here. Error on the part of the Commission in not doing, error as Judge Prettyman sees it in doing it. So in either event, there is error, in the Commission decision or in the opinion of the court below.
John M. Harlan II: In what view (Inaudible)
William M. Bennett: The court below did not precisely suggest nor indeed would have ordered a dismissal of the proceedings in Utah. But if you relate what it said to doctrines of primary jurisdiction and matters of committee which are inherent in this case, you read into it from his language that the asset acquisition embraces the stock acquisition and since the latter is lawful that there's hardly any point to looking into the stock acquisition. And the reality is despite any legal through which might obtain the reality is them that when this goes back to Utah if it does, that judge will have a very persuasive thing in front if him by way of dismissing those proceedings. And in view of the serious allegations here, if that event occurs, we will never have had a hearing upon the allegations made as to unlawfulness pertaining to Section 7 of the Clayton Act.
John M. Harlan II: The argument is very (Inaudible)
William M. Bennett: It comes down to that, Your Honor. It comes down to that. But it has certain other factors before we get to that point. You will note that the examiner in this case said that the Congress gave to the Power Commission the authority -- the authority to excuse violations of the antitrust laws even in the presence of those things sought to be prevented by the Clayton Act. Even in the presence of those things sought to the prevented by the Clayton Act, which must mean that even if a violation have been made note to him with the limited showing we're able to make in that case, it would have been of no moment because he was preceding under the erroneous notion that Congress gave the Commission the power to excuse violations of the antitrust law. And of course it did not. The RCA case, the Maryland Milk case are squarely inline with what powers this Commission has. But he purported to excuse a violation which might have been his mind and he didn't specifically find one yes or no, but he suggested one at least. He purported to excuse it upon the language in the opinion which he asserted that Congress gave the power to the Commission when a con -- when a transaction was duly consummated as Section 7 says to excuse a violation. He was relying upon that Section of the Clayton Act which says that transactions duly consummated pursuant to authority given by name of the agencies, one of which is -- one of which is FPC shall be exempt, pursuant to such statute vesting such authority in such agency. But that ignored the RCA case. It ignored the fact that Congress never at anytime in the Natural Gas Act gave this agency any power as to antitrust questions. The only power it has is under Section 20 where it must report a violation of such or may report it to the Attorney General. It isn't equipped by nature or staff to handle antitrust questions and then ensured it was never intended by the Congress that it should pass it on antitrust questions as he purported to pass upon them. The thrust of the decision of the Power Commission is that we may pass upon and excuse violations of the antitrust laws. And this is more, this is more than just considering them, this is deciding them. Now, aside from the authority, aside from the authority which I maintain doesn't exist, there was another question here and it goes to your question about abuse of discretion. I don't think there's any quarrel at all with the proposition that this agency simply does not have the power to decide antitrust questions as such. And if an antitrust violation appears before them in the case, they have no discretion to issue a certificate. But even assuming they did, let's talk about this and not as the law dictates the conduct to be followed but as the best way or the sound way of doing it within proper discretion. The Attorney General of the United States files a complaint saying Section 7 of the Clayton Act has been violated. We are not to presume that that complaint was likely filed, that it wasn't fortified by a wealth of investigation and material and that there wasn't something to it. That's the first thing. California asks the Commission to stay its proceedings. We predicted. We didn't know how successful we were, but we predicted that we would one day perhaps be in this Court upon this very question. We had in mind the mingling of assets, the public interests, the rates and charges that would be imposed by a combination said to be unlawful in which when the trial in Utah if it does conclude and may say that this was unlawful and the rates and charges collected, what happens to those in the meantime. I don't know what the answers to these things are. I do know that we've got a case in which the consumer interest because of the situation created by not waiting are being damaged greatly if the complaint in Salt Lake City be correct and it may well be proven to be correct. And this was the abuse of discretion. The other clear abuse use of discretion was in failing to state proceedings to take the material from Utah and have it before them to have their judgment one way or the other. And not doing that, how then were they complying with the doctrine in the City of Pittsburgh case to give consideration of monopoly or antitrust questions. It must mean meaningful and proper consideration.
John M. Harlan II: (Inaudible)
William M. Bennett: Yes, they did Your Honor. There was a series of letters exchanged between the Power Commission and the Department of Justice and each one was apparently reluctant to proceed. But it was not -- it was not until my motion was filed asking for a stay on September 8, 1958. It was not until that motion was denied that in October then, the District Court stayed its proceedings. And of course, the proceedings before the Commission had commenced in September. The motion was denied on the 15th. The proceedings commenced the 17th and the District Judge in Utah states his proceedings on October the 10th because the denial of California's motion as I take it was clear notice to the District Court, we are proceeding. And I maintain of course that discretion must be lawfully exercised that it can be abused and it was abused here.
John M. Harlan II: (Inaudible)
William M. Bennett: That is correct, Your Honor.
John M. Harlan II: (Inaudible)
William M. Bennett: I realized that Your Honor but --
John M. Harlan II: There's a great deal to it more than that.
William M. Bennett: Yes, there's a great deal more to it than that because we are concerned here with whether or not jurisdiction has been properly exercise. Now, let's approach this case from the interest of great pairs or consumers along the entire system which is now one. The Power Commission has authorized the merger. Stock has been exchanged, debts cancelled, contracts made. There have been all manner of things done since that merger, that effect on January 1st, 1960. There was a proceeding in Utah which says that this entire thing is unlawful. The merger itself comes out of the stock acquisition. It grew out of the stock acquisition in the first instance. The stock acquisition may violate Section 7 of Clayton Act. Now in the interim, let us assume we can go back to Utah and tried this case. In the interim, and it's been two years now while we're in the limbo of non-determination as to lawfulness, what about the public? What is being done which might not be done if the agency had waited and the Court in Utah had proceeded the judgment, could California for example have another pipeline today? Is there a pipeline serving California today which is not being fully utilized because of this situation? I could ask all manner and kinds of questions as to the public harm which I think exist today because of the fact that the Commission proceeded first. The Attorney General of the United States filed the complaint. He said this violates the law. The Federal Power Commissions said it does not. And the Federal Power Commission thought it had a Section 5, 11 power such as the Interstate Commerce Commission has to exempt these antitrust violations from the antitrust laws. And in reality, it does not. And I might observe at this point Your Honors that there was no compelling haste to rush into the Power Commission and they get a decision out of it as quickly as it did. If the merger were that good, it would still be there after the judgment in Salt Lake City had been handed down. And if it were determined to be lawful, it would have been a sound way of doing it. As it is, whatever rights the public has in this case have been ignored now for almost three years. And I stand here before you today, we are being served by a pipeline corporation which still stands today charged by the Attorney General of the United States with being unlawful.And there's never been any determination of that. I should like to point out to this Court and this is suggested by the question Justice Harlan asked that there're seems to be inherent in his question the notion that we are being protected in some manner because this was done by a regulated Commission. And the briefs of the Government and the briefs of the El Paso companies speak of this complete blanket of regulation which is to protect this in the interim. There is a Natural Gas Act and there is regulation but there is not a complete and a pervasive scheme of regulation. And let me spell out what I mean. We're not dealing here with a public utility in the normal sense. We're concerned with the pipeline corporation which is regulated because as the access, it's effective with the public interest and because it makes the sale and the gas is resold in interstate commence. This Court in the CATCO case had occasion to comment about the inordinate delay on the part of the Commission in Section 5 proceedings. And I don't say that critically. There are reasons for that delay, but I say it factually. You said that in the Atlantic Refining case, in 1958, when you talked of the Section 5 proceedings which appeared interminable and reference was made there to the fact that the Commission had not yet gotten around to regulating producers and that is a fact. That fact has an impact upon other business before the Commission, rate cases, rate cases which have a priority under Section 4 of the Act or not getting that priority. Let me relate the experience of my -- my state under Section 4 of the Act. A docket known as G-4769 which was filed in October of 1954 took five years from the date of that filing to get a last order or decision from the Commission on it. That was five years. Since that time, we have had three other cases and we finally got hearings on them commencing in the middle of 1961. I don't say it critically perhaps but I say it factually. Committees of the Congress have criticized this factor which exists at the Commission. The FPC itself in recommendations to the Congress has asked for answers and remedies to this. The Power Commission has no complete authority or any authority over the security issuances of pipeline corporations. In short, it does not have that complete type of regulation which is to be advanced here today I presume which would be presented as a reason for having this pipeline merger regulated because that would protect the public interest. The answer to that is it is just not so. For example, rates, rates are set not by the Commission upon its initiative but rates are set by the pipeline companies upon their initiative by filings they make or filings they choose not to make. I should like to, at this point, take the Court through the chronology of events here to show the lack of discretion and to show also perhaps the lack of judgments on the part of the applicants below. You will recall that legal advice suggested that there was no statutory immunity so far as this transaction is concerned and it was not free from doubt. In December 1956, the Securities and Exchange Commission wrote a letter to the applicants asking about possible application of the antitrust laws to this transaction. On July 12, the meeting was held with the Antitrust Division of the Department of Justice concerning the antitrust application to this. On July 16th, they were advised by the Justice Department that complaint would be filed. On July 22nd, the complaint was filed. On August 7th, application was filed with the Commission. On September 8, California asked the proceedings be stayed at oral argument. The antitrust question was argued and the consequence is predicted. And the petition for rehearing, a stay was requested. Now, what I am saying is simply this, there is a great obligation here, a great obligation under the Natural Gas Act upon the part of management in this case to do that which is best and that which is right. Let us look at this for the moment from the point of view of management as trustees, officers, fiduciaries. Was it a wise thing regardless of whether it was lawful or not to take investor's money and put it into the state of hopeless confusion, which if the Justice Department succeeds in Utah, will be a condition which could have been avoided and certainly should have been avoided? There's that side of it. We're not just --
John M. Harlan II: The antitrust case might have been (Inaudible)
William M. Bennett: Your Honor, they were, to my memory, neither invited nor excluded. They did not participate at all. Of course, the RCA case points out quite clearly that there was no point for them to intervene in the RCA case. There was no obligation to intervene before the FCC because the antitrust enforcement responsibilities rested in the courts in that --
Felix Frankfurter: But they're not an independent legal entity with the right to intervene the antitrust division?
William M. Bennett: That is correct, Justice Frankfurter. But I assume that Justice Harlan meant that the United States of America intervene and --
Felix Frankfurter: Well, but Solicitor General of the United States is here. The Antitrust Division is under that general umbrella of the Department of Justice. This notion that separate divisions of the department can come in and litigate on their behalf, it -- it's a strange notion.
William M. Bennett: Well, it may be strange but they do intervene in proceedings before the ICC under that Act.
Felix Frankfurter: Well, maybe they do but they have an understanding here as such.
William M. Bennett: But that -- that is not my family, Your Honor.
Felix Frankfurter: Why not?
William M. Bennett: -- that's the other side of the table.
Felix Frankfurter: That's what I'm suggesting, Mr. Bennett.
William M. Bennett: Yes. But I was asked the question and I was giving it the answer the best of my ability.
Earl Warren: We'll recess now, Mr. Bennett.